ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Dover Vantage, Inc.                           )      ASBCA No. 61206
                                              )
Under Contract No. W912GB-13-D-0032           )

APPEARANCE FOR THE APPELLANT:                        Douglas L. Tabeling, Esq.
                                                      Smith, Currie & Hancock LLP
                                                      Atlanta, GA

APPEARANCES FOR THE GOVERNMENT:                      Thomas H. Gourlay, Jr., Esq.
                                                      Engineer Chief Trial Attorney
                                                     Brett R. Howard, Esq.
                                                      Engineer Trial Attorney
                                                      U.S. Army Engineer District, Europe

                                ORDER OF DISMISSAL

      The appeal has been withdrawn. Accordingly, it is dismissed from the Board's
docket with prejudice.

      Dated: 22 August 2017




                                                   :A.dministrati
                                                   Chairman
                                                   Armed Services Board
                                                   of Contract Appeals


        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61206, Appeal of Dover Vantage,
Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                   JEFFREYD. GARDIN
                                                   Recorder, Armed Services
                                                   Board of Contract Appeals